OPINION & ORDER
NELSON S. ROMÁN, United States District Judge
Plaintiff Prateek Sharma is a prisoner at Sing Sing Correctional Facility (“Sing Sing”) and brings this action pro se, pursuant to 42 U.S.C. § 1983, against Defendants Doctor Reinhard Willim, Doctor Allan Jacobson, Doctor William Dawson, Doctor Britta Viereckl-Prast,1 Anthony Annucci, Brian Fischer, Michael Capra, Phillip Heath, Maryann Genovese, and Dana Gage (collectively, “Defendants”). Plaintiff alleges that Defendants, medical staff at Sing Sing and employees of the New York State Department of Corrections and Community Supervision *297(“DOCCS”), were deliberately indifferent to his serious medical needs. Before the Court is Defendants’ motion to dismiss Plaintiffs complaint.2 For the reasons set forth below, Defendants’ • motion is GRANTED in part and DENIED in part.
BACKGROUND
The following facts are taken from Plaintiffs complaint filed on July 30, 2014 (the “Complaint”) (ECF No. 1) and are accepted as true for.the purposes of this motion. In 2003, Plaintiff fractured his jaw in two different places while playing basketball at Sing Sing. (Compl. ¶ 1.) Plaintiff was sent to Westchester County Hospital for surgery, where doctors wired’ his mouth shut and placed a plate in his chin. (Id. ¶¶ 2-3.) After the wires were removed, Plaintiffs bite felt awkwardj and he made numerous complaints to his assigned dentist, Defendant Doctor Reinhard Willim (“Defendant Willim”). (Id. ¶¶ 5-6.) Defendant Willim grinded a lower tooth in 2003 and two more front teeth in 2011. (Id. ¶ 7.) After the grinding, Plaintiff still experienced pain in his jaw and his bite felt tilted on the left side. (Id. ¶ 8.)
Beginning in 2011, Plaintiff experienced severe headaches due to the awkwardness of his bite. (Id. ¶ 10.) Plaintiff complained to Defendant Willim, and Defendant Wil-lim grinded two teeth on the right side of Plaintiffs mouth to even out Plaintiffs bite. (Id. ¶¶ 11-12.) On or about December 12, 2011, Plaintiff complained to Defendant Willim that the grinding of Plaintiffs teeth on the right side of his mouth made his tongue feel out of place. (Id. ¶ 13.) Defendant Willim suggested that two teeth be extracted to correct the bite, and the extraction was performed on or about December 14, 2011 at Westchester Medical Center. (Id. ¶ 14.)
On February 2, 2012, Plaintiff was informed by Defendant Willim that he was no longer Plaintiffs assigned dentist and that Plaintiffs dental care had been transferred to Defendant Doctor Allan Jacobson (“Defendant Jacobson”). (Id. ¶ 17.) Plaintiff explained Defendant Wiilim’s prior treatment of his jaw issues to Defendant Jacobson. (Id. ¶ 18.) Defendant Jacobson recommended that Plaintiff needed braces but explained that the State of New York would not provide them due to the expense. (Id. ¶ 19.) Though Plaintiff consented to Defendant Jacobson grinding only two of his teeth, Defendant Jacobson instead ground 12 of Plaintiffs teeth. (Id. ¶¶ 20-21.) Defendant Jacobson shaved off a substantial part or virtually all of those 12 teeth, (id. ¶ 22) which created the following new problems for Plaintiff: his bite became more misaligned; his front upper teeth bang into his lower front teeth; he has more difficulty eating and speaking; a back tooth cracked due to greater pressure placed on it from the upper teeth; his tongue feels out of place; he developed chronic inflammation of his tonsils and enlargement of the adenoids; his jaw muscles are tense; and he suffers from severe insomnia. (Id. ¶ 25.)
On February 8, 2012, Defendant Willim took impressions of Plaintiffs teeth to fit Plaintiff for a mouth guard. (Id. ¶26.) Plaintiff contends that Defendant Willim agreed that Defendant Jacobson ground too many of Plaintiffs teeth. (Id. ¶ 27.) Defendant Willim advised Plaintiff that he required reconstructive surgery and *298braces, which would cost between $20,000 and $25,000; however, DOCCS would provide neither surgery nor braces due to budgetary concerns. (Id. ¶ 28.) Defendant Willim further advised Plaintiff that he needed to seek treatment in an outside clinic. (Id. ¶ 29.) On March 1, 2012, Defendant Willim told Plaintiff that he could not do “anything” further to assist him with his treatment. (Id. ¶ 30.)
On September 20 and September 25, 2012, Defendant Willim encouraged Plaintiff to stay strong. (Id. ¶ 31.) On December 28, 2012, Defendant Willim informed Plaintiff that he would speak with Defendant Jacobson and Plaintiffs prison physician about Plaintiffs symptoms and discuss the possibility of sending Plaintiff to an outside facility for treatment. (Id. ¶ 32.) On March 4, 2013, Plaintiff was seen by Defendant Doctor William Dawson, statewide assistant director of dental services (“Defendant Dawson”) and Defendant Doctor Britta Viereckl-Prast, regional dental director of DOCCS (“Defendant Viereckl-Prast”), who ■ referred Plaintiff to an- oral surgeon. (Id. ¶ 33.) Plaintiff was seen by an oral surgeon, Dr. Moore, on April 9, 2013, who ordered an MRI of Plaintiffs mouth. (Id. ¶34.) Based upon the results of the MRI, Dr. Moore referred Plaintiff to be seen by a prosthodontist; (Id. ¶ 36.) On August 8, 2013, Defendant Jacobson notified Plaintiff that his approval to be seen by a prosthodontist was still pending. (Id. ¶ 38.)
On March 11, 2013, Dr. Alam of Sing Sing approved Plaintiff to be examined by an ear, nose, and throat specialist in connection with his inflamed tonsils and adenoids hypertrophy. (Id. ¶¶ 44-45.) Plaintiff was examined by Dr. Hemmerdinger, an ear, nose, and throat specialist, who advised Plaintiff he had tongue congestion and referred Plaintiff to an oral surgeon. (Id. ¶46.) On October 16, 2013,- Plaintiff was seen by Defendant D’Silva, who informed Plaintiff he would not be seen by a prosthodontist and requested that Plaintiff ask his family members to cease writing to her and other DOCCS officials in Albany. (Id. ¶ 40.) On January 31, 2014, Defendant Jacobson told Plaintiff that he could only give him pain killers. (Id. ¶48.) Op March 18, 2014, Plaintiff was seen by a gastrointestinal specialist who confirmed that Plaintiffs adenoids were enlarged and referred Plaintiff to an ear, nose, and throat specialist as well as the dental department. (Id. ¶ 50.) Despite this referral, Defendant Jacobson in the dental department informed Plaintiff that he could not do anything for him. (Id. ¶ 51.) On May 19, 2014, Plaintiff again was examined by Dr. Hem-merdinger, who advised Plaintiff his tonsils were inflamed and that he should be seen by a prosthodontist and oral surgeon for reconstructive surgery. (Id. ¶ 52.)
Plaintiff lodged various complaints to prison officials regarding his pain, symptoms, and treatment by Defendant Jacobson. On September 11, 2013, Plaintiff complained to Defendant Michael Capra, Superintendent of Sing Sing (“Defendant Capra”), who informed Plaintiff that he would speak with Defendant Dana Gage, medical doctor at Sing Sing (“Defendant Gage”). (Id. ¶ 54.) Plaintiff complained verbally to Defendant Phillip Heath, former Superintendent of Sing Sing (“Defendant Heath”) on February 23, 2012; Dr. Alam on more than 20 occasions; Dr. Ez-ikel on October 26, 2012; and Defendant Willim on 15 occasions about medical and dental problems stemming from Defendant Jacobson. (Id.. ¶ 55.) Plaintiff complained in writing to Defendant Heath; Defendant Brian Fischer, former commissioner of DOCCS (“Defendant Fischer”); Defendant Anthony Annucci, Commissioner of DOCCS (“Defendant Annucci”); Defendant D’Silva; the Dental Department of DOCCS; Defendants Viereckl-Prast *299and Dawson; Defendant Koenigsmann; Defendant Maryann Genovese, medical doctor formerly employed at Sing Sing (“Defendant Genovese”); Dr. Alam; Defendant Gage; and Defendant Capra. (Id. ¶ 56.) Additionally, on March 28, 2012, the Legal Aid Society of New York wrote to Defendant Heath requesting that Plaintiff be examined by a dentist familiar with Plaintiffs condition. (Id. ¶ 57.) On June 18, 2012, the Legal Aid Society wrote to Acting Superintendent Keyser on Plaintiffs behalf requesting that Plaintiff be seen by a specialist. (Id. ¶ 58.) On October 11, 2012 and November 29, 2012 New York State Senator Tony Avella wrote to Defendant Fischer on Plaintiffs behalf regarding Defendant Willim’s recommendation that Plaintiff be. examined by a specialist. (Id. ¶ 59.)/ Senator Avella also wrote to 'Defendant Annucci on July 31, 2013 on Plaintiffs behalf. (Id. ¶ 60.) Plaintiffs parents and wife wrote to Defendants, (id. ¶ 61) and Plaintiff submitted formal grievances to the Inmate Grievance Resolution Committee at Sing Sing. (Id. ¶ 62.) Plaintiff also reported to sick call on numerous occasions, (id. ¶ 63.) and the emergency room on at least four occasions. (Id. ¶ 64.)
In response, Defendant Heath wrote to Plaintiff that the dental staff addressed Plaintiffs concerns by requesting a night guard for him to wear. (Id. ¶ 67.) Defendant Capra informed Plaintiff in writing that he forwarded Plaintiffs letters to Defendant Gage. (Id. ¶ 68.) Neither Defendant Gage nór Defendant Genovese did anything to ensure Plaintiff was seen by a prosthodontist. (Id. ¶ 69.) Defendants Dawson and ViereeW-Prast did not respond to Plaintiffs letters or facilitate the specialty treatment recommended by Dr. Moore. (Id. ¶ 70.) Defendant Jacobson did not assist Plaintiff in being examined by a prosthodontist, nor did Defendant Willim. (Id. ¶¶ 71-72.) Defendant Koenigsmann responded to Plaintiffs dental issues in short letters containing purportedly false statements. (Id. ¶ 73.) Defendant D’Silva denied, without justification, the referral of Plaintiff to a prosthodontist. (Id. ¶ 84.) Defendant Fischer responded to Senator Av-ella’s letter notifying the Senator that Plaintiff received medication for his- chron-' ic pain, and Defendant Annucci confirmed in a letter to Senator Avella that Plaintiff was referred to a prosthodontist but De- . fendant D’Silva did not or would not approval the referral. (Id. ¶¶ 86-87.) To date, the only treatment Plaintiff has received for his condition is a night guard. (Id. ¶ 88.)
STANDARD ON A MOTION TO DISMISS
“To survive á motion to dismiss, a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007)). “A claim has facial plausibility when "the plaintiff pleads factual content that allows the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678, 129 S.Ct. 1937. Although “a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed factual allegations, a plaintiffs obligation to provide the grounds of his entitlement to relief requires more than labels and conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Starr v. Sony BMG Music Entm’t, 592 F.3d 314, 321 (2d Cir.2010). A court should accept non-conclusory allegations in the complaint as true and draw all reasonable inferences in the plaintiffs favor. Ruotolo v. City of N.Y., 514 F.3d 184, 188 (2d *300Cir.2008). “[T]he duty of a court ‘is merely to assess the legal feasibility of the complaint, not to assay the weight of the evidence which might be offered in support thereof.’ ” DiFolco v. MSNBC Cable L.L.C., 622 F.3d 104, 113 (2d Cir.2010) (quoting Cooper v. Parsky, 140 F.3d 433, 440- (2d Cir.1998)).
“Pro se complaints are held to less stringent standards than those drafted by lawyers, even following Twombly and Iqbal.” Thomas v. Westchester, No. 12-CV-6718 (CS), 2013 WL 3357171 (S.D.N.Y. July 3, 2013); see also Harris v. Mills, 572 F.3d 66, 72 (2d Cir.2009). The court should read pro se complaints “to raise the strongest arguments that they suggest.” Pabon v. Wright, 459 F.3d 241, 248 (2d Cir.2006). Even so, “pro se plaintiffs ... cannot withstand a motion to dismiss unless their pleadings contain factual allegations sufficient to raise a right to relief above the speculative level.” Jackson v. NYS Dep’t of Labor, 709 F.Supp.2d 218, 224 (S.D.N.Y.2010) (internal quotation marks omitted). Dismissal is justified where “the complaint lacks an allegation regarding an element necessary to obtain relief,” and the “duty to liberally construe a plaintiffs complaint [is not] the equivalent of a duty to re-write it.” Geldzahler v. N.Y. Med. Coll., 663 F.Supp.2d 379, 387 (S.D.N.Y.2009) (internal citations and alterations omitted).
DISCUSSIÓN
Plaintiffs present cause of action pursuant to 42 U.S.C. § 1983 relates to Defendants’ alleged failure to properly treat Plaintiffs dental condition beginning in February 2012 during his incarceration at Sing Sing. The Cruel and Unusual Punishments clause of the Eighth Amendment forms the basis of a convicted prisoner’s claim that he or she is not being provided adequate medical care. Caiozzo v. Koreman, 581 F.3d 63, 69 (2d Cir.2009) (citing Weyant v. Okst, 101 F,3d 845, 856 (2d Cir.1996)). An Eighth Amendment claim of inadequate medical care requires a demonstration of “deliberate indifference to [a prisoner’s] serious medical needs.” Estelle v. Gamble, 429 U.S. 97, 104, 97 S.Ct. 285, 50 L.Ed.2d 251 (1976).
To sustain a claim of deliberate indifference, a plaintiff must allege that (1) objectively, the deprivation of adequate medical care was sufficiently serious, and (2) subjectively, defendants acted with deliberate indifference. See Farmer v. Brennan, 511 U.S. 825, 834, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994); Salahuddin v. Goord, 467 F.3d 263, 279-81 (2d Cir.2006). “The objective component requires that ’the alleged deprivation must be sufficiently serious, in the sense that a condition of urgency, one that may produce death, degeneration, or extreme pain exists.’ ” Hill v. Curcione, 657 F.3d 116, 122 (2d Cir.2011) (quoting Hathaway v. Coughlin, 99 F.3d 550, 553 (2d Cir.1996)) (internal quotation marks omitted).3 For the subjective prong, the official charged with deliberate indifference must act with á “sufficiently culpable state of mind.” See Wilson v. Seiter, 501 U.S. 294, 298, 111 S.Ct. 2321, 115 L.Ed.2d 271 (1991). A prison official may only be found liable if “the official knows of and disregards an excessive risk to inmate health or safety.” Farmer, 511 U.S. at 837, 114 S.Ct. 1970. “Medical malpractice does not rise to the level of a constitutional violation unless the malpractice involves culpable recklessness — ‘an act or a failure to act by [a] prison doctor that evinces a conscious disregard of a substantial risk of serious *301harm.’” Hill, 657 F.3d at 123 (quoting Chance v. Armstrong, 143 F.3d 698, 703 (2d Cir.1998)) (internal quotation marks omitted). See also Hathaway, 99 F.3d at 553 (observing that “negligent malpractice do[es] not state a claim of deliberate indifference”). “Because the Eighth Amendment is not a vehicle for bringing medical malpractice claims, nor a substitute for state tort law, not every lapse in prison medical care will rise to the level of a constitutional violation.” Smith v. Carpenter, 316 F.3d 178, 184 (2d Cir.2003). Finally, “[b]ecause Section 1983 imposes liability only upon those who actually cause a deprivation of rights, personal involvement of defendants in alleged constitutional deprivations is a prerequisite to an award of damages under § 1983.” Blyden v. Mancusi, 186 F.3d 252, 264 (2d Cir.1999) (citation and internal quotation marks omitted).
As to each defendant, therefore, Plaintiff is required to allege personal involvement in the actions demonstrating deliberate indifference to his dental needs. Defendants contend that Plaintiffs allegations with respect to Defendants' Willim, Jacobson, Dawson, and Viereckl-Prast demonstrate that they actively treated his medical issues and, at best, amount to state claims for dental malpractice. (Defs.’ Mot. at 1-2.) As for Defendants Annucci, Fischer, Capra, Heath, Genovese, and Gage, Defendants argue that Plaintiff fails to allege sufficient personal involvement to state § 1983 claims. (Id. at 2.) For the following reasons, Plaintiffs allegations of deliberate indifference are sufficient with respect to Defendant Willim and Defendant Jacobson and insufficient with respect to Defendant Dawson, Defendant Viereckl-Prast, Defendant Annucci, Defendant Fischer, Defendant Capra, Defendant Heath, Defendant Genovese, and Defendant Gage.
I. Claims Against Defendants Willim, Jacobson, Dawson, and Viereckl-Prast
A. Defendant Willim
Plaintiffs allegations with respect to Defendant Willim appear to center on Defendant Willim’s alleged failure to ensure Plaintiff was examined by a specialist (prosthodontist) after examining Plaintiff on several occasions and discussing Plaintiffs. condition with him. (Memorandum of Law .in Opposition to Defendants’ Motion to Dismiss (“Pl.’s Opp.”) at 3.) The Complaint alleges that Defendant Willim, in response to Plaintiffs complaints that his bite felt awkward, ground two of Plaintiffs teeth. (Compl. ¶¶ 5-7.) Defendant Willim .ground two more of Plaintiffs teeth in 2011 when Plaintiff informed Defendant Willim that he was experiencing severe headaches. (Id. ¶¶ 10-12.) Defendant Wil-lim then referred Plaintiff to Westchester Medical Center to have two teeth extracted. (Id. ¶14.) Though Defendant Willim ceased being Plaintiffs assigned dentist on February 2, 2012 (id. ¶ 17), he examined Plaintiff a few days later and advised him that he required reconstructive surgery and braces, neither of which would be provided for by the DOCCS. (Id. ¶ 28.) Plaintiff additionally alleges that Defendant Willim told Plaintiff that he agreed Defendant Jacobson ground Plaintiffs teeth improperly. (Id. ¶¶ 27-28.) Defendant Willim notified Plaintiff that he would need to seek treatment through an outside clinic (id. ¶29) and informed Plaintiff that he would speak to Defendant Jacobson and Plaintiffs prison physician about sending Plaintiff'to an outside, facility, (Id. ¶32.)
Construing the facts in the light most favorable .to Plaintiff, as is required by the Court at this juncture, it appears Defendant Willim'was aware that Plaintiff faced a substantial risk of harm absent reconstructive surgery, but “he disregarded that *302risk recklessly when he failed to make an appointment for [Plaintiff] to see a specialist.” Ciaprazi v. Jacobson, No. 13-cv-4183 (PAC) (KNF), 2014 WL 2751023, at *11 (S.D.N.Y. June 17, 2014) report and recommendation adopted as modified, No. 13-cv-4813 (PAC) (KNF), 2014 WL 5050591 (S.D.N.Y. Sept. 23, 2014), leave to appeal denied (Jan. 8, 2015).4 In any event, even if the Court were to conclude that Defendant Willim’s promise to speak with Defendant Jacobson and Plaintiffs prison physician about sending Plaintiff to an outside facility constituted a referral, it nevertheless appears that Defendant Willim may have acted with deliberate indifference in treating Plaintiff. In Hathaway v. Coughlin, the Second Circuit declined to adopt a rule that a general practitioner need only refer a patient to a specialist to avoid liability for deliberate indifference. 37 F.3d 63, 68 (2d Cir.1994). There, the court reasoned that the general practitioner “personally saw and treated [the patient] on the majority of the numerous occasions on which [the patient] complained about pain. As such, [the doctor] was the official most familiar with [the patient’s] condition, even as a general practitioner.” Id. While the Second Circuit noted that the doctor’s arguments regarding his status as a general practitioner may ultimately persuade a jury that he did not violate the plaintiffs Eighth Amendment rights, the court held that such a determination was properly left for the jury. Here too, the Court finds that whether Defendant Willim — Plaintiffs assigned dentist who examined him on numerous occasions and was aware of Plaintiffs severe pain — acted with deliberate indifference towards Plaintiff cannot be resolved at this stage of the litigation. Plaintiff has alleged sufficiently a claim of deliberate indifference as against Defendant Willim to survive the Defendants’ motion to dismiss.
B. Defendant Jacobson
Plaintiff alleges that Defendant Jacobson shaved off a substantial part or virtually all of 12 of Plaintiffs teeth, despite the fact that Plaintiff consented to the shaving of only 2 teeth. (Compl. ¶¶ 20-22.) The Complaint further states that the shaving aggravated certain preexisting conditions as well as created new medical issues for Plaintiff. (Id. ¶25.) Defendants contend, on the other hand, that Plaintiffs claim against Defendant Jacobson amounts to nothing more than a disagreement over the nature of his treatment, which is at best a claim for dental malpractice. (Defs.’ Mot. at 8.)5
“Whether a course of treatment was the product of sound medical judgment, negligence, or deliberate indifference depends on the facts of the case.” Chance, 143 F.3d at 703. ‘While ’mere medical malpractice’ is not tantamount to deliberate indifference, certain instances of medical malpractice may rise to the level of deliberate indifference; namely, when the malpractice involves culpable recklessness, i.e., an act or a failure to act by the *303prison doctor that evinces ’a conscious disregard of a substantial risk of serious harm.’ ” Hathaway, 99 F.3d at 553 (quoting Farmer, 511 U.S. at 839, 114 S.Ct. at 1980.). In the present action, Plaintiff alleges that Defendant Willim confirmed Plaintiffs belief that Defendant Jacobson over-shaved Plaintiffs teeth. (Compl. ¶ 27.) One dentist’s medical opinion that another dentist’s course of treatment aggravated, rather than alleviated, a patient’s medical condition certainly tends to support a finding of deliberate indifference. See Hemmings v. Gorczyk, 134 F.3d 104, 109 (2d Cir.1998) (holding that plaintiff could prove requisite culpable state of mind to allege deliberate indifference claim by pointing to the fact that nurse “aggravated his condition by allegedly taking away one of his crutches”); Shepherd v. Fischer, No. 9:10-cv-1524 (TJM) (DEP), 2015 WL 1246049, at *10 (N.D.N.Y. Feb. 23, 2015) report and recommendation adopted, No. 9:10-cv-1524, 2015 WL 1275298 (N.D.N.Y. Mar. 18, 2015) (holding that defendants “did aggravate plaintiffs medical conditions” and “were deliberately indifferent to plaintiffs medical needs”). Though further development of the factual record may reveal that Defendant Jacobson’s treatment of Plaintiff was in fact the product of sound medical judgment, the Court finds that at this time Plaintiff has adequately stated a cause of action as against Defendant Jacobson.
C. Defendants Dawson and Viereckl-Prast
Plaintiffs allegations against Defendants Dawson and Viereckl-Prast consist of the following: (1) On May 4, 2013, they examined Plaintiff and referred him to an oral surgeon; (2) they received • letters from Plaintiff concerning Defendant Jacobson’s treatment and failed to respond; and (3) they failed to facilitate specialty treatment recommended by Dr. Moore. The alleged failure to respond to Plaintiffs letters does not give rise -to liability under § 1983. See Rivera v. Goord, 119 F.Supp.2d 327, 344 (S.D.N.Y.2000) (collecting cases). Therefore, the question for the Court is whether Defendants’ failure to facilitate treatment by a second specialist after referring Plaintiff to an initial specialist constitutes deliberate indifference. Unlike Defendant Willim and Defendant Jacobson, whom Plaintiff alleges never formally referred Plaintiff to a prosthodontist, Defendant Dawson and Defendant Viereckl-Prast referred Plaintiff to an oral surgeon after examining him. “Referr[al] for specialist care” constitutes an “appropriate treatment action[ ].” Harrington v. Mid-State Corr. Facility, No. (TJM) (DRH), 2010 WL 3522520, at *11 (N.D.NY. May 21, 2010) report and recommendation adopted, No. 09-cv-85 (TJM) (DRH), 2010 WL 3522516 (N.D.N.Y. Sept. 2, 2010) (citing Dean v. Coughlin, 804 F.2d 207, 215 (2d Cir.1986)). In light of the fact that neither of these defendants was Plaintiffs primary dentist or primary treating physician, the Court finds that they were not'under an obligation to make an unending number of referrals for specialist treatment on Plaintiffs behalf. The facts alleged in the Complaint with regard to Defendant Dawson and Defendant Vier-eckl-Prast simply do not support the claims that these defendants deliberately disregarded an excessive risk to Plaintiffs safety. Accordingly, the claims against Defendant Dawson and Defendant Viereckl-Prast are dismissed.
II. Claims Against Defendants Annucci, Fischer, Capra, Heath, Genovese, and Gage
Plaintiffs Section 1983- claims as alleged against Defendants Annucci, Fischer, Capra, Heath, Genovese, and Gage are generally premised upon their *304purported failures to properly address his letters detailing his dental issues. To successfully allege Section 1983 liability,. a plaintiff must demonstrate “personal involvement” and cannot merely rely upon an individual’s position of authority. Ayers v. Coughlin, 780 F.2d 205, 210 (2d Cir.1985) (holding that liability “requires a showing of more than the linkage in the prison chain of command”) (citing Williams v. Vincent, 508 F.2d 541, 546 (2d Cir.1974); Johnson v. Glick, 481 F.2d 1028, 1034 (2d Cir.1973)). “The personal involvement of a supervisory- defendant may be shown by evidence that: (1) the defendant participated directly in the alleged constitutional violation, (2) the defendant, after being informed of the violation through a report or appeal, failed to remedy the wrong, (3) the defendant created a policy or custom under which unconstitutional practices occurred, or allowed the continuance of such a policy or custom, (4) the defendant was grossly negligent in supervising subordinates who committed the wrongful acts, or (5) the defendant exhibited deliberate indifference to the rights of inmates by failing to act on information indicating that unconstitutional acts were occurring.” Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir.1995).
With respect to the second Colon factor, courts in .this circuit appear to be split over whether a prison official’s receipt of a grievance letter from an inmate sufficiently establishes personal involvement. See Mateo v. Fischer, 682 F.Supp.2d 423, 430 (S.D.N.Y.2010) (“Courts in the Second Circuit are divided on whether a supervisor’s ’review and denial of a grievance constitutes personal involvement in the underlying alleged unconstitutional act.’ ”) (quoting Burton v. Lynch, 664 F.Supp.2d 349, 360 (S.D.N.Y.2009)); compare Rivera, 119 F.Supp.2d at 344 (holding that plaintiffs assertions that he wrote to certain defendants regarding his medical condition and those complaints were ignored “are insufficient to hold these [defendants] liable under § 1983”) (collecting cases) and Warren v. Goord, 476 F.Supp.2d 407, 413 (S.D.N.Y.2007) (concluding that denial of grievance letter does not establish personal involvement) with Hall v. Artuz, 954 F.Supp. 90, 95 (S.D.N.Y.1997) (holding that defendants’ awareness of deprivation of medical care, vis-á-vis letters from plaintiff, sufficiently establishes personal involvement at the summary judgment stage) and Eldridge v. Williams, No. 10-cv-0423 (LTS), 2013 WL 4005499, at *5 (S.D.N.Y. July 30, 2013) (“A defendant’s personal receipt of a complaint or letter and subjective awareness of the alleged unconstitutional conditions may be one factor that helps establish personal involvement.”).
To reconcile the split among courts in this Circuit, this Court finds support .in examining (i) the precise nature of a defendant’s response to a grievance letter and (ii) the nature of the defendant’s employment (including the degree of oversight over the patient associated with the defendant’s position). Relying on Burton, the court in Mateo noted that the “degree of response to an inmate’s grievance — for example, between summarily denying a grievance and denying it in a detailed response that specifically addressed the plaintiffs allegations,” may be “persuasive” in discerning personal involvement. 682 F.Supp.2d at 430. “A supervisor’s detailed, specific response to a plaintiffs complaint suggests that the supervisor has considered the plaintiffs allegations and evaluated possible responses.”'Id, at 430-31 (citations omitted). Additionally, whether the individual defendant is a medical prison official or non-medical prison official may have some bearing on the level of response necessary to ensure that individual does not act with deliberate indiffer*305ence. See Hernandez v. Keane, 341 F.3d 137, 148 (2d Cir.2003) (holding that the prison superintendent (non-medical prison official) did not act with deliberate indifference when he delegated responsibility for investigating an inmate’s medical complaints to other prison staff); Greeno v. Daley, 414 F.3d 645, 656 (7th Cir.2005) (“[W]e can see no deliberate indifference given that [the non-medical prison official] investigated the complaints and referred them to the medical providers who could be expected to address [plaintiffs] complaints.”).
In examining the issue of whether Plaintiff has sufficiently alleged personal involvement, the Court distinguishes between those defendants who were or' are employed in non-medical positions at Sing Sing — Defendants Annucci, Fischer, Capra, and Heath — and defendants who were or are employed in medical positions— Defendants Genovese and Gage.
A. Defendants Annucci, Fischer, Capra, and Heath
Plaintiff contends that Defendant Annucci “acquiesced in the denial of treatment” because he received letters from New York State Senator Tony Avella and Plaintiff himself regarding Plaintiffs dental condition, and Defendant Annucci responded to Senator Avella’s letter confirming that Plaintiff was referred to a prosthodontist but Defendant D’Silva did not or would not approve the referral. (Pl.’s Opp. at 18-19.) Based upon the allegations in the Complaint, it is evident that Defendant Annucci did not ignore Plaintiffs letter and evidently undertook some sort of effort to investigate Plaintiffs complaints as he discerned 'that Defendant D’Silva would not approve the referral. Given that Defendant Annucci is the Commissioner of DOCCS, the Court, finds that his response was appropriate. As a non-medical official, Defendant Annucci was not in a position to critically evaluate the quality of Plaintiffs medical treatment nor was he required to engage in a deep-dive investigation of the exact nature of Plaintiffs medical ailments. The Court finds that Defendant Annucci’s course Of action does not establish that he acted with deliberate indifference towards Plaintiff and dismisses Plaintiffs claim against Defendant Annucci.
The factual allegations against Defendant Fischer, former Commissioner of DOCCS, are nearly identical to those against Defendant Annucci; in short, Defendant Fischer received correspondence from Senator' Avella regarding Plaintiff and responded.to, that letter. For the same reasons as stated above, the Court dismisses Plaintiffs claim against Defendant Fischer.
Similarly, as to Defendants Capra and Heath, Plaintiff asserts that their personal involvement stems from their receipt of written and in-person complaints from Plaintiff, as well as their written responses to Plaintiffs letters. (Pl.’s Opp. at 19.) Plaintiff concedes that Defendant Capra informed Plaintiff that he would speak with Defendant Gage — a medical doctor at Sing Sing — about Plaintiffs condition. (Compl. ¶ 54.) Additionally, in response to a letter from the Legal Add Society sent on Plaintiffs behalf, Defendant Heath wrote to Plaintiff that the dental staff addressed his concerns by furnishing him with a night guard. (Id. ¶ 67.) There is no evidence that these defendants ignored Plaintiffs complaints; instead, the allegations are clear that they responded to Plaintiffs letters. Both Defendant Capra and Defendant Heath, as non-medical officials at Sing Sing, acted in an appropriate manner by. deferring, to the judgment of medical staff to properly treat Plaintiffs dental issues. See Mateo, 682 F.Supp.2d *306at 480 (determining no personal involvement when a “supervisor forwarded a complaint or grievance to another official for handling”) (citing Sealey v. Giltner, 116 F.3d 47, 51 (2d Cir.1997); Ramos v. Artuz, No. 00-cv-0149, 2001 WL 840131, at *8 (S.D.N.Y. July 25, 2001) (superintendent lacked personal involvement where he forwarded inmate’s complaint letters to appropriate subordinates. and advised plaintiff of his actions)). Because “prison superintendents receive large numbers of letters from inmates,” it is permissible for them to “ ‘delegate subordinates to handle them.’” Mateo, 682 F.Supp.2d at 430 (quoting Walker v. Pataro, No. 99-4607, 2002 WL 664040, at *12 (S.D.N.Y. Apr. 23, 2002)). Therefore, the Court dismisses the claims against Defendant Capra and Defendant Heath.
B. Defendants Genovese and Gage
With respect to Defendant Ge-novese and Defendant Gage, Plaintiff contends that their receipt of letters regarding Plaintiffs dental issues constitutes personal involvement. (Pl.’s Opp. at 21.) As stated above, “the .receipt of letters or grievances, by itself, does not amount to personal involvement.” Mateo, 682 F.Supp.2d at 430 (collecting cases). Plain-tiff further appears to argue that Defendant Genovese and Defendant Gage were, by virtue of their positions as Facility Health Services Directors, responsible for ensuring that a prosthodontist examined Plaintiff. (Pl.’s Opp. at 21.) However, an individual, defendant’s supervisory role does not automatically translate into that defendant’s personal involvement. Ayers, 780 F.2d at 210. Furthermore, as Defendants point out, practically speaking, Defendants Genovese arid Gage are medical doctors, not dentists, and would not have been involved in the treatment of Plaintiff s dental issues. (Defs.’ Mot. at 11, n. 6.) On Plaintiffs pleadings, the Court concludes that Defendant Genovese and Defendant Gage lack personal involvement. Accordingly, the claims against them are dismissed.
CONCLUSION
For the foregoing reasons, Defendants’ motion to dismiss is GRANTED with respect to Plaintiffs claims against Defendant Dawson,. Defendant Viereckl-Prast, Defendant - Annucci, Defendant Fischer, Defendant Capra, Defendant Heath, Defendant Genovese, and Defendant Gage and DENIED with respect to Plaintiffs claims against Defendant Willim and Defendant Jacobson. Defendants Willim and Jacobson are directed to file an answer within 30 days hereof. The parties are directed to appear for an initial pre-trial conference on March 24, 2016 at 10:45 am. Defendants are directed to appear in person. Defendants’ counsel shall make arrangements with the appropriate correctional facility for Plaintiff to ■ appear via telephone conference. Parties are further directed to submit a completed case management plan. The Court respectfully directs the Clerk to terminate the motion at ECF-No. 41.
SO ORDERED.

. The Complaint mistakenly refers to Dr. Viereckl-Prast as Dr. Pratt.


. Defendants indicated in their moving brief (ECF No. 43) that they are not moving on behalf of Defendants Mary D’Silva, DDS ("Defendant D’Silva”) and Carl J. Koenigs-mann, MD, (“Defendant Koenigsmann”) because "the allegations against them cannot be meaningfully addressed in a motion to dismiss.” (Memorandum of Law in Support of Defendants’ Motion to Dismiss (“Defs” Mot.”) at 1, n. 1.)


. For the limited purpose of their motion, ' Defendants concede that Plaintiff’s dental condition constitutes a serious medical condition (objective prong). (Defs.’ Mot. at 7.)


. Defendants argue that Plaintiff fails to allege that Defendant Willim had authority to approve Plaintiff’s treatment by a specialist. (Defs.’ Mot. at 7.) Defendants cite no case law in support of the proposition that a plaintiff must explicitly allege a doctor has authority to approve a referral, and the Court declines to adopt such a high bar to pleading a claim for deliberate indifference to medical needs, particularly for a pro se plaintiff.


. In his opposition brief, Plaintiff asserts that this is not a case of mere disagreement over medical treatment. (PI.’s Opp. at 10.) As Plaintiff astutely points out, based upon the facts alleged in the Complaint, there was an agreement between Plaintiff and medical personnel as to the proper course of treatment— examination by a prosthodontist.